Citation Nr: 1813846	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-31 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015 the Board remanded the appeal to afford the Veteran a Board hearing.  In December 2015, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's fibromyalgia did not have onset in service, and is not otherwise related to any aspect of her military service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that her currently diagnosed fibromyalgia initially became manifest during service, but her complaints were wrongly attributed to other disabilities, including her service-connected bilateral knee disorders and lumbar spine disability.  She continuously sought medical evaluations and treatment throughout the years for her symptoms, but repeatedly her symptoms were attributed to other disorders, until she was finally diagnosed with fibromyalgia in 2010.  

In support of her claim, the Veteran submitted multiple lay statements from family members and acquaintances who in essence attested to having knowledge of the Veteran's ongoing complaints of pain since as long as they had known her, and dating back to service.  

The Veteran has been diagnosed with fibromyalgia, as reflected in private and VA treatment records starting in 2010, as well as on VA examination in January 2012.  

Thus, the remaining question before the Board is whether her fibromyalgia is related to service from more than 30 years ago.  

The service treatment records show that starting in 1977 the Veteran was evaluated and treated on multiple occasions for back pain associated with scoliosis and degenerative changes of the spine, as well as bilateral knee pain associated with recurrent ligament strength.  

On separation from service in August 1978, the Veteran endorsed a medical history of recurrent back and knee pain, as well as trick or locked knee.  The service treatment records contain no complaints, history or findings consistent with fibromyalgia, rather her reported symptoms were specifically attributed to her spine and knee disorders.  

After service, private treatment records starting in the late 1980's recorded the Veteran's complaints of pain, tenderness and sensory deficiencies.  The medical providers who evaluated the Veteran diagnosed multiple disabilities throughout the years, including degenerative joint and disc disease of the spine with radicular symptoms, scoliosis of the spine, knee problems, osteoarthritis, sacroiliac joint dysfunction, pes cavus, and neuropathy.  

In April 2010 a private clinician evaluated the Veteran for complaints of aches and pains throughout her body for many years.  The assessment was cervical, low back and lower extremity pain, and myofascial pain syndrome.  VA treatment records at the time recorded a history of fibromyalgia.  

The Veteran was examined by a physician at UCLA in March 2010.  At the time she reported a history of back pain for 30 years.  She indicated that a rheumatologist  told her she had fibromyalgia, and previously she had been treated for scoliosis.
The physician noted the Veteran's complaints of chronic lower back pain since 1976, exacerbated significantly by giving birth in 1987.  Examination of the Veteran revealed diffusely brisk reflexes with minimal evidence of spreading.  There was also positive straight leg testing only at the extremes of flexion, as well as tenderness over multiple trigger points.  The physician, however, noted that there was insufficient evidence to formally diagnose fibromyalgia, given a history of unchanged symptoms in the face of essentially normal neuro axis imaging.  There was also no evidence of weakness or atrophy.  The physician opined that the most likely diagnosis would appear to be a myofascial type of pain with elements of fibromyalgia also likely present.  It was also noted that while the Veteran may have  developed osteoarthritis in some of her joints, this appeared to be making only a mild contribution to her overall complaints.  Additionally, while she reported  neuropathic type pain, she demonstrated no neurological deficit, weakness or atrophy.

The Veteran underwent a VA examination in April 2010.  She reported chronic pain in the low back and knees that had onset during service.  Reportedly, the pain evolved to pain all over her body, from head to toes.  While she had been evaluated by multiple specialists, no satisfactory diagnosis or treatment had been found.  The Veteran indicated that the previous week she was evaluated by a neurologist at UCLA who diagnosed myofascial pain.  The examiner diagnosed chronic pain, recently diagnosed as myofascial syndrome.  The examiner noted a history of variously diagnosed disabilities, including degenerative arthritis and recurrent knee strain.  The examiner determined that in retrospect, these prior diagnoses appeared to be part of a larger syndrome of chronic pain which had recently been diagnosed as myofascial syndrome.  

In July 2010 the Veteran was evaluated by a private rheumatologist, Dr. A.W.  She reported chronic musculoskeletal pains for 35 years.  Dr. A.W. noted that the Veteran had an extensive history of workups that had failed to find a secondary cause for these myofascial pains.  Following an examination of the Veteran, Dr. A.W. diagnosed fibromyalgia.   

Thus, the evidence does not reflect a diagnosis of fibromyalgia in service or for many years after service discharge.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many, many, years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Accordingly, competent evidence linking the current disability to service is needed to substantiate the claim. 

On the question of a nexus between the current back disability and service, there is evidence both for and against the claim.

In medical statements in November 2010 and February 2013, Dr. A.W. noted that she was treating the Veteran for fibromyalgia, and opined that it was possible that the condition could have existed while she was serving in the military, given the history of chronic pain at that time.

In this regard, it is important for the Veteran to understand that no one would suggest that it is not possible that this problem began in service 30 years ago.  The question, however, is not whether it is possible, but whether it is at least at likely as not the cause. 

On VA examination in January 2012, the Veteran reported widespread constant musculoskeletal pain mostly affecting her back and extremities.  She also endorsed stiffness, muscle weakness, fatigue, sleep disturbances, parasthesias and depression.  The pain on the feet and legs was described as dull throbbing and burning, and did not involve the joints.  She was being treated with medication.  The examiner noted an extensive history of treatment by specialists to evaluate the Veteran's symptoms, most recent diagnosed as fibromyalgia in 2010, although symptoms had persisted for over five years.  The examiner found that fibromyalgia was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based the opinion on the finding that the service treatment records documented only complaints and treatment for back pain and knee pain, and while at that time the Veteran may not have been examined for fibromyalgia trigger points at that time, the knee and back complaints, giving the Veteran the benefit of the doubt, equated to a maximum of six trigger points of tenderness.  In this regard, a diagnosis of fibromyalgia required 11 of 18 classic trigger points of tenderness, which was not documented in the service treatment records.  In fact, the service treatment records were silent for any complaints consistent with fibromyalgia.  In contrast, a review of the Veteran's current schematic diagram showed almost the entire body, other than the head and front abdomen, was positive for trigger points tenderness.  

The Board finds the opinion of the VA examiner in January 2012 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's fibromyalgia was incurred in service.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination report, which explained what clinical evidence is required to substantiate a diagnosis of fibromyalgia, which was not shown in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that fibromyalgia had onset in service.  Additionally, the VA examiner provided reasoning that is supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the opinion is of significant probative value.  

Conversely, the Board finds the medical opinion submitted by Dr. A.W. does not reflect consideration of the all of the facts, including the lack of any findings pertaining to fibromyalgia or trigger points in service or for many years thereafter, the fact that the Veteran's symptoms during service were directly associated with other diagnosed disorders unrelated to the current fibromyalgia.  Moreover, the opinions is neither positive nor negative in support of the Veteran's claim.  The very phraseology used by the medical provider in her statements was speculative, that is, it only suggests a possible relationship but not a probable one, so it has little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  38 C.F.R. 
§ 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  For these reasons, the opinion has minimal probative value. 

The Board has considered the statements from the Veteran, and her family members and acquaintances, as to her persistent in-service complaints of pain and a long history of body aches dating back to service.  The Veteran is certainly competent to report as to the observable symptoms she experiences and their history, but she cannot self-diagnose because of the medically complex nature of such a diagnosis.  Fibromyalgia is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include trigger point testing and blood tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship.  Id.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to the current diagnosis of fibromyalgia is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Additionally, to the extent the Veteran is asserting continuity of symptomatology from service, the Board finds that medical providers in service and following discharge from active duty attributed the condition to other diagnosed disabilities, including the service-connected back and bilateral knee disorders.  To the extent that the Veteran now claims onset of fibromyalgia in service, as noted by the VA examiner in 2012, treatment records fail to document the required clinical evidence to substantiate a diagnosis of fibromyalgia.  Significantly, multiple specialists have conducted extensive testing throughout the years to determine the nature of the Veteran's complaints but found no evidence fibromyalgia until 2010.  Thus, the Veteran has not credibly shown that her present complaints associated with fibromyalgia had onset and continued since service as this is inconsistent with the service and post-service treatment records, and thus, her assertions in this regard are afforded less probative value than is the VA examiner's opinion.  The examiner has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale for the conclusions reached.  

Simply stated, both the best medical evidence in this case, and the facts of this case, provide highly probative evidence against this claim. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for fibromyalgia.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for fibromyalgia is denied.



JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


